DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-6 are objected to because of the following informalities:  in Claim 1, lines 29 and 30, the phrase “(K is a positive integer)” would be better as “wherein K is a positive integer” to improve form and grammar.  Appropriate correction is required.
In Claim 2, line 4, the word “accepts” should be “accept” for better grammar.

Claims 7 and 8 are objected to because of the following informalities:  in Claim 7, line 20, the phrase “(K is a positive integer)” would be better as “wherein K is a positive integer” and in Claim 7, line 16, the phrase “Z is a positive integer)” would be better as “wherein Z is a positive integer”, to improve form and grammar.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "second storage unit" in in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation “an acceptance judgement” in line 2 that appears to be indefinite and unclear.  For the purposes of examination, this phrase is construed as “an acceptance judgement unit”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizushima et al (US 2013/0001039 A1).

Regarding Claim 7, Mizushima teaches a paper sheet handling device (1) as illustrated in figure 1, comprising:
a memory (59) that memorizes therein a specific code of a paper sheet, i.e, banknotes, as mentioned at paragraph 2, beforehand;
a feeding unit, i.e., depositing unit (21), as illustrated in figure 2, that feeds the paper sheet:
a read unit, i.e., recognition unit (25) that reads the specific code of the paper sheet fed by the feeding unit (21), as mentioned at paragraph 47, fourth sentence from the bottom, which states “[t]he recognition unit 25 can optically read a serial number printed on each of the banknotes”;
a judgment unit, i.e, considered to be part of the control unit (513), that judges whether the specific code read by the read unit matches with the specific code memorized in the memory (59), noting figures 10a-10e, 11a and 11b; and
a stop unit that stops an operation of the feeding unit (21) when the judgment unit judges that the specific codes match with each other, noting paragraph 107, which states in the first sentence, “whether.the feeding continues or stops can be controlled by using the counter of the serial numbers as described above”, 
a storage unit (31, 33), as illustrated in figure 2, that stores the paper sheet of which the specific codes have been read by the read unit (25); and 
a transport unit (41) that transports the paper sheet to (a) second storage unit (31, 33), wherein the subsequent K paper sheets, where K is a positive integer (K is a positive integer), have been already fed to between the feeding unit (21) and the read unit (25) at a point in time when the specific code of the paper sheet is read by the read unit (25), 
when a remaining number of the paper sheets to be stored in the storage unit (31, 33) is Z wherein Z is a positive integer (Z is a positive integer), the memory (59) memorizes therein the specific code of a Z-Kth paper sheet, and 
the transport unit (41), at a point in time when the operation of the feeding unit (21) is stopped, continues an operation until the paper sheets left between the feeding unit (21) and the read unit (25) are stored in the storage unit (31, 33), noting that Mizushima’s paper sheet handling system processes banknotes throughout the paper sheet handling system and operates to handle the paper sheets/banknotes until all of them are read, sorted and processed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US 20150356366 A1) in view of Mizushima et al (US 2013/0001039 A1).

Regarding Claim 1, Jones teaches a paper sheet handling system,  as illustrated in figure 14, for example, comprising a paper sheet identification device as illustrated in figures 1a-21b, noting the paper sheet identification devices such as (11a-11i, 100, 11-6, 44-9a, 44-9b )  that identifies paper sheets, i.e., currency notes including currency bills and substitute currency notes, as mentioned at paragraphs 77-79, and a paper sheet counting device, i.e., reconciliation devices (11) as mentioned at paragraph 549, last sentence, that states “the reconciliation device 11 would then extract the currency bills from the smart container, denominate the currency bills, generate one or more totals (e.g., a grand total, totals and/or counts by denomination) and compare the generated total(s) against the declared totals provided by the memory in the smart container”, provided separately from the paper sheet identification device that counts the paper sheets identified by the paper sheet identification device, i.e., first stage device 11, as mentioned at paragraph 548, first sentence, which states “a user such as a depositor may use smart containers in conjunction with a document processing device 11 that is a currency denominating device 33”, the second sentence stating that “the currency denominating device 33 communicatively coupled to the smart container may be configured to send data determined about the processed bills to the memory of the smart container, such as grand totals, totals by denomination, etc.”, wherein
the paper sheet identification device (11a-11i, 100, 11-6, 44-9a, 44-9b )  includes
a first feeding unit, i.e. input receptacle/hopper (110a), as illustrated in figure 1a, for example, that feeds one by one a plurality of the paper sheets stacked in a slot, the slot being interpreted as the entrance to the feed path, as further mentioned at paragraph 106, third sentence, i.e., “[a] stack of documents to be counted is inserted into an input hopper 110a”, 
a first read unit, i.e. image scanner (140a, 140b) as illustrated in figure 2, and as mentioned at paragraph 121, that reads a specific code described on a surface of the paper sheet fed by the first feeding unit (110a) to uniquely specify the paper sheet, as mentioned at paragraph 121, i.e., “the imaging of both sides of currency bills enables the device 101 to denominate bills and/or extract a serial number from image data associated with bills”,
a first storage unit (130a, 130b, 130e1-130e8), as illustrated in figures 1a-1e and as mentioned at paragraphs 111 and 450, for example, that stacks and stores the paper sheets of which the specific codes have been read by the first read unit (140a, 140b), and
a data generation unit, considered to be any of authentication unit (145),  controller (150) and memory (160), as illustrated in figure 2, noting paragraph 130, first sentence, which states “the image scanner(s) 140a and/or 140b, the controller 150, and/or the memory 160 includes data extraction software such as optical character recognition (OCR) software for identifying characters contained in one or more fields of the image data and/or the visually readable images of the plurality of documents 135 and extracting the characters as extracted data”, and noting paragraph 324 that mentions “the mini-safes may have an RFID chip coupled to each safe with the RFID of each mini safe being configured to send a safe ID to an RFID reader”, that generates previous process data including the specific codes (serial numbers) read by the first read unit (140a, 140b) in order of the paper sheets fed by the first feeding unit, noting paragraph 120, third and fourth sentences, which state “the document processing device 101 is configured to receive a stack of documents in the input receptacle 110” and “[t]he transport mechanism 120 is coupled to the input receptacle 110 and is configured to transport the plurality of documents 135, one at a time, along the transport path…through the document processing device 101, past one or more image scanner(s) 140a and/or 140b, and to one or more output receptacles 130”,
the paper sheet counting device, i.e., interpreted as another document handling device, such as second stage devices (11-13c) as illustrated in figure 13a and as mentioned at paragraphs 331 and 336, includes 
a second feeding unit (110) that feeds one by one the paper sheets taken out from the first storage unit, i.e., mini-safe (SF) via dock/port (55, 55), as mentioned at paragraph 175, and noting second feeding unit C sub 1, as illustrated in figure 21b,  and stacked and arranged in a slot, i.e., the dock/port (54, 55) or slot associated with input receptacles (110), as mentioned at paragraphs 647 and 648, 
a second read unit (140a, 140b), that reads the specific code described on a surface of the paper sheet fed by the second feeding unit (110), noting paragraph 331, as previously cited, which mentions that a second stage device may be a document imaging device (44) “which is configured to scan an image of each document” as mentioned in the last sentence,
an acceptance judgment unit, i.e., authentication unit (145), controller (150) and memory (160), as illustrated in figure 2, noting that a second stage device has at least these elements the same as the first stage device, that judges whether to accept the paper sheet fed by the second feeding unit (110),
a second storage unit (130a, 130b, 130e1-130e8), as illustrated in figures 1a-1e, that can store therein the paper sheet up to a set batch quantity N, noting that the storage amount is considered inconsequential because a batch of one can be stored in a storage unit as illustrated in figures 1a-1e, and noting the batch amount as mentioned at paragraphs 87 and 88, which mentions the definition of “batch”, and paragraph 270, which mentions “[t]he document processing device 44-9a and/or the customer computer 950a may generate the data file 936” which is mentioned in the next sentence as “provid(ing) deposit or transaction information” which may include, as mentioned in the last sentence, “ a declared deposit amount or a total deposit amount, a total number of documents to be deposited, a total currency bill deposit amount, a number of deposited currency bills broken down by denomination, a total check deposit amount, a number of deposited checks broken down by on-us checks and transit checks, a total on-us check deposit amount, a total transit check deposit amount, a description of a type of financial transaction, or any combination thereof,
a transport unit (120) as illustrated in figure 2, for example, that transports the paper sheet judged to be acceptable by the acceptance judgment unit to the second storage unit (130a, 130b, 130e1-130e8), noting also the mini-safes (SF) in figure 5D which can be both have their contents input and output through docks/ports (54, 55) via the transport unit of document processing device (11), as mentioned at paragraph 185, and noting paragraph 106 and figure 1a, for example,
an acquisition unit that, i.e, network device (180), or  acquires the previous process data,
a transport control unit, construed as being part of controller (150), that controls operations of the second feeding unit and the transport unit, noting paragraph 127, which states in the first sentence, a controller or processor 150 is coupled to the image scanner(s) 140a and/or 140b, the transport mechanism 120, a memory 160, an operator interface or control panel 170, and a communications port or network device 180”, noting that paragraph 385, last sentence mentions that “the expected or declared value (of the deposit transaction) is electronically communicated to the device 11-15a-11-15n such as via a network 1520, a vault computer 1552, a vault PDA 1599b, and.or a document container such as a smart container CS or smart mini-safe SF”, noting also RFID devices on each of the mini-safes as mentioned previously,
a memory (160), as illustrated in figure 2, that memorizes therein a feed-out number K of paper sheets (K is a positive integer), interpreted as the amount of banknotes/documents the machine as processed or is to be processed, which have been already fed to between the second feeding unit (110) and the second read unit (140a, 140b), at a point in time when the specific code (serial number) of one of the paper sheets is read by the second read unit (140a, 140b), noting that Jones’ device necessarily counts the documents as they are being read in order to obtain the amounts and totals as described in Jones’ disclosure, and
a counting control unit, interpreted as part of the controller (150) and/or authentication unit (145), that counts number of paper sheets to be stored in the second storage unit (130a, 130b, 130e1-130e8), based on the previous process data and the specific code read by the second read unit (140a, 140b), noting the data passed to the second stage device (44) from the second storage unit which is compared with the data obtained by the second read unit (140a, 140b),
the batch quantity N is an integer larger than the feed-out number K, noting that since the documents are fed out singularly, the batch number will always be larger than the feed-out number,
wherein the transport control unit (150), at a point in time when the operation of the second feeding unit (110) is stopped, continues the operation of the transport unit (120) until the paper sheets left between the second feeding unit (110) and the second read unit (140a, 140b) are stored in the second storage unit (130a, 130b, 130e1-130e8), noting that Jones’ paper sheet handling system processes banknotes throughout the paper sheet handling system and operates to handle the paper sheets/banknotes until all of them are read, sorted and processed.

Regarding Claim 1, Jones does not expressly teach
the batch quantity N is an integer larger than the feed-out number K, noting that since the documents are fed out singularly, the batch number will always be larger than the feed-out number,
the counting control unit subtracts a remaining number of sheets Z by one up to the batch quantity N, every time it is judged to accept the paper sheet after an operation of the second feeding unit has been started,
maintains the remaining number of sheets Z without performing subtraction, when it is judged not to accept the paper sheet,
matches the read specific code that is the specific code read by the second read unit with the previous process data to specify a Zth paper sheet from the paper sheet with the matched specific code as a batch expected paper sheet, every time the specific code is read by the second read unit,
extracts the specific codes from the batch expected paper sheet to a paper sheet K before thereof from the previous process data, and
judges whether any of the specific codes from the batch expected paper sheet to the paper sheet K before thereof matches with the read specific code, and
the transport control unit stops the operation of the second feeding unit, when the counting control unit judges that any of the specific codes from the batch expected paper sheet to the paper sheet K before thereof matches with the read specific code.

Regarding Claim 1, Jones does not expressly teach, but Mizushima teaches the batch quantity N is an integer larger than the feed-out number K, noting that since the documents are fed out singularly, the batch number will always be larger than the feed-out number, and noting also the number of banknotes in figure 4B for each of the first through third storage cassettes is 3000, for example, 
the counting control unit, i.e. control unit (513) as illustrated in figure 3 and as mentioned at paragraphs 47, last sentence, paragraph 61, 62, 65 and 66, subtracts a remaining number of sheets Z by one up to the batch quantity N, every time it is judged to accept the paper sheet after an operation of the second feeding unit, i.e storage units 31 and 33, for example, has been started, as illustrated in figures 2 and 10a-10e, and as mentioned at paragraph 90-92, noting also paragraph 67, last sentence mentions that the recognition unit (25) recognizes and counts the banknotes,
maintains the remaining number of sheets Z without performing subtraction, when it is judged not to accept the paper sheet, noting the mention at paragraph 92, which mentions in the first sentence, that “the banknotes are kept fed from the storage cassette 31 until the counter counts 5”, 
matches the read specific code that is the specific code read by the second read unit with the previous process data to specify a Zth paper sheet from the paper sheet with the matched specific code as a batch expected paper sheet, every time the specific code is read by the second read unit, i.e., recognition unit (25), as mentioned at paragraph 95, first  and second sentences, which states “the target group is checked against the serial number list, and a group of the serial numbers in the serial number list corresponding to the target group (a reference group) is determined” and “the target group corresponds to the banknote fed from the storage cassette 31”
extracts the specific codes from the batch expected paper sheet to a paper sheet K before thereof from the previous process data, i.e, the reference group and the serial number list, as illustrated in figures 11a, 11b and 13 and as mentioned at paragraph 95, for example,  
judges whether any of the specific codes from the batch expected paper sheet to the paper sheet K before, i.e, the serial number list as illustrated in figures 11a, 11b and 13, thereof matches with the read specific code, i.e, the read serial number data, as illustrated in figures 11a, and 11b,
the transport control unit (513) stops the operation of the second feeding unit , when the counting control unit, i.e, considered to be part of control unit (513), judges that any of the specific codes from the batch expected paper sheet to the paper sheet K before thereof matches with the read specific code, noting for example, the comparison in figures 10a-10e, which illustrates no documents/banknotes are fed in figures 10a, 10d, 1 additional is fed in figure 10b, three (3) banknotes are “additionally fed” in figure 10c, and four are fed in figure 10e.

Regarding Claim 1, before the effective filing date, it would have been obvious to one of ordinary skill in the art to have provided a counting algorithm as taught by Mizushima, in Jones’ paper sheet handling unit, for the purpose of reconciling inventory of paper sheets, banknotes and other documents processed by Jones’ device.  

Regarding Claim 2, Jones does not expressly teach wherein
the counting control unit calculates number of paper sheets Y up to the batch expected paper sheet, which is a Zth paper sheet, after the operation of the second feeding unit is stopped and the acceptance judgment unit judges whether to accepts K paper sheets, and
the transport control unit restarts the operation of the second feeding unit to feed the paper sheets by the number of paper sheets Y.

Regarding Claim 2, Jones does not expressly teach but Mizushima teaches wherein
the counting control unit, i.e, controller (513), calculates number of paper sheets Y up to the batch expected paper sheet, i.e,. “the target amount” as mentioned in paragraphs 90-95, which is a Zth paper sheet, after the operation of the second feeding unit, i.e., the deposit inlet (21) or escrow unit (51), or any one of storage/feed units (31, 33) for example as illustrated in figure 2,  is stopped and the acceptance judgment unit (513) judges whether to accepts K paper sheets, and
the transport control unit, i.e., construed as part of controller (513), restarts the operation of the second feeding unit (21, 31, 33, 51) to feed the paper sheets by the number of paper sheets Y, noting the additionally fed banknotes as illustrated in figure 10C and 10E, for example.  See, for example, paragraphs 90-95, as follows.

[0090] The banknotes fed from the storage cassette 31 are transported by the transport unit 41 to the recognition unit 25 in the same manner as in the full reconciliation process described above. The recognition unit 25 recognizes and counts the banknotes, and reads the serial number of the banknotes in real-time. The banknotes which have been recognized as the normal banknotes, and their serial numbers have been read are transported to the reconciliation cassette 33 and stored therein (see FIG. 9A). Thus, when the five successive banknotes BN whose serial numbers have been read are sequentially fed from the storage cassette 31 as shown in FIG. 10A, the feeding of the banknotes from the storage cassette 31 is stopped. In FIGS. 10A-10E, the banknote BN relatively on the left is the banknote which is fed earlier from the storage cassette 31, and the banknote BN relatively on the right is the banknote which is fed later from the storage cassette 31. The serial numbers of the five successive banknotes BN including the banknote LBN last fed from the storage cassette 31 are grouped. The group is a target group including the serial numbers which will be checked against the serial number list.
[0091] As described above, the recognition unit 25 reads the serial numbers of the banknotes in real-time. When the serial number of a certain banknote has not been read, a substitutive banknote is additionally fed from the storage cassette 31. FIG. 10B shows an example in which the third fed banknote BN is rejected because its serial number is not read, and an additional banknote is fed after the five banknotes are fed, but the target group cannot be set.
[0092] In this case, the banknotes are kept fed from the storage cassette 31 until the counter counts 5. For example, in an example of FIG. 10C, the serial number of the third fed banknote is not read, and the banknotes are additionally fed from the storage cassette 31. Then, the serial numbers of five successive banknotes including the banknote LBN last fed from the storage cassette 31 are read when three additional banknotes are fed. Thus, the target group is set.
[0093] As described in detail later, some digits of the read serial numbers may be masked in checking the serial numbers against the serial number list. This reduces the frequency of the feeding of the additional banknotes when the serial number does not match the serial number list. Thus, even when all digits of the serial number are not read, the serial number can be checked against the serial number list as long as at least some of the digits are read. For example, in an example of FIG. 10D, not all digits but only some digits of the serial numbers of some of the banknotes are read. Thus, unlike the example of FIG. 10C, the feeding of the banknotes is finished without feeding the additional banknotes. The number of the some digits is determined based on the number of the digits masked in the checking. For example, when three of seven digits of the serial number are masked, and at least four digits have been read, the feeding of the additional banknotes is not necessary. When only three or less digits have been read, it is determined that the serial number has not been read, and the banknotes are additionally fed. When some of the digits have been read as shown in FIG. 10D, the feeding of the additional banknotes may be required in checking the serial numbers as described later.
[0094] When the banknote fed in the partial reconciliation process is rejected, the counter is reset to zero. Thus, when the banknote is rejected, at least five banknotes are additionally fed as shown in FIG. 10E.
[0095] When the target group which will be checked against the serial number list is determined in this way, the target group is checked against the serial number list, and a group of the serial numbers in the serial number list corresponding to the target group (a reference group) is determined. The target group corresponds to the banknotes fed from the storage cassette 31. Accordingly, the reference group indicates a boundary between the banknotes fed from the storage cassette 31 and the banknotes remaining in the storage cassette 31 in the serial number list. Therefore, when the reference group is identified in the serial number list, the banknotes remaining in the storage cassette 31 can be identified based on the serial number list.

Emphasis provided.

Regarding Claim 3, Jones does not expressly teach wherein the counting control unit
subtracts the remaining number of sheets Z by one, every time it is judged to accept the paper sheet after the operation of the second feeding unit is restarted,
maintains the remaining number of sheets Z without performing subtraction, when it is judged not to accept the paper sheet, and
judges whether the remaining number of sheets Z becomes zero, and
the transport control unit stops an operation of the transport unit, when the counting control unit judges that the remaining number of sheets Z becomes zero.

Regarding Claim 3, Jones does not expressly teach but Mizushima teaches wherein the counting control unit (513)
subtracts the remaining number of sheets Z by one, every time it is judged to accept the paper sheet after the operation of the second feeding unit is restarted,
maintains the remaining number of sheets Z without performing subtraction, when it is judged not to accept the paper sheet, and
judges whether the remaining number of sheets Z becomes zero, and
the transport control unit, i.e., considered to be part of counting control unit (513), stops an operation of the transport unit (41), when the counting control unit, i.e., considered to be part of control unit (513), judges that the remaining number of sheets Z becomes zero, noting again figures 10a-10e and paragraph 115, which states as follows.

[0115] Specifically, before executing the depositing process, the highest order serial number in the serial number list is stored in advance. Then, when the error has occurred in the depositing process, and the returning process is performed, the recognition unit 25 reads the serial numbers of the banknotes fed from the storage cassette 31, and banknotes are kept fed from the storage cassette 31 until the banknote having the serial number same as the stored highest order serial number is fed. The fed banknotes are dispensed to the dispensing unit 23. Then, when the banknote having the same serial number as the highest order serial number is fed, the feeding of the banknotes from the storage cassette 31 is stopped. The banknote having the highest order serial number is the listed banknote, and the banknotes fed after the listed banknote are also the listed banknotes. Thus, the returning process can be finished without performing the full reconciliation process.
Emphasis provided.

Regarding Claim 4, Jones teaches, wherein the acceptance judgement unit, i.e., authentication unit (145) as illustrated in figure 2 and as mentioned at paragraph 145, judges whether to accept the paper sheet, i.e., documents/sheets/banknotes (135), as illustrated in figure 2 and as mentioned at paragraph 120, for example, left between the second feeding unit, (110) or mini-safe (SF) via dock/port (55, 55), as mentioned at paragraph 175, and noting second feeding unit C sub 1, as illustrated in figure 21b,  as well as the dock/port (54, 55) or slot associated with input receptacles (110), as mentioned at paragraphs 647 and 648, 
 and the second read unit (140a, 140b), for example, in a period after the operation of the second feeding unit (54, 55, 110, C sub 1) is stopped., noting that once the sheets/documents/banknotes from the second are fed out completely from the second feeding unit, the banknotes are processed and sorted until all of the remaining banknotes are fully authentication, sorted and processed.

Regarding Claim 5, Jones teaches, further comprising a management device, i.e. financial institution (609), as illustrated in figure 6c and as mentioned at paragraph 201, customer computer (950a) and financial institution computer (950b), as illustrated in figure 9a, and as mentioned at paragraph 266 and 267, accounting system (1750) or teller system (1730), as illustrated in figure 17a and 17b and as mentioned at paragraphs 490-492, configured to be able to communicate, via network connection (920), as illustrated in figure 9a, with the paper sheet identification device, i.e, document processing devices (11a-11i, 100, 11-6, 44-9a, 44-9b)  as illustrated in as illustrated in figures 1a-21b and (44-9a, 44-9b, 1710a-1710c), as illustrated in figures 9a, 9b, 17a and 17b, and the paper sheet counting device (11-13c) as illustrated in figure 13a, respectively, wherein
the paper sheet identification device (11a-11i, 100, 11-6, 44-9a, 44-9b) further includes a first communication unit that transmits the previous process data to the management device,
the management device (609, 950a, 950b, 1730, 1750) includes
a management communication unit, which is implied by the network connections such as network (920) in figure 9a, as well as expressly taught as communications port or network device (180) in figure 2, that receives the previous process data transmitted from the first communication unit (180) of the paper sheet identification device (11a-11i, 100, 11-6, 44-9a, 44-9b),
a management memory, i.e, banking system (970) as illustrated in figures 9a and 9b and database (1740) as illustrated in figures 17a and 17b, that memorizes therein the previous process data received by the management communication unit (180),as illustrated in figure 17a, for example, noting previous process data (1742a-1742d, 1744, 1746),
the management communication unit (180) transmits the previous process data memorized in the management memory (970, 1740) to the paper sheet counting device (11-13c), and
the acquisition unit (180) receives the previous process data transmitted from the management communication unit (180), noting that both network connections are at least implied by network (920), for example.

Regarding Claim 6, Csulits teaches, wherein
the paper sheet identification device (11a-11i, 100, 11-6, 44-9a, 44-9b) further includes a first communication unit (180) that stores the previous process data (1742a-1742d, 1744, 1746) in a portable memory configured communicably, i.e., flash memory stick, as mentioned at paragraph 548, third sentence, which states “such data may be communicated to the smart container memory via a wireless technique, and/or by use of a portable memory device such as a flash memory stick and/or by direct wired connection between the currency denomination device 33 and the smart container” and also as mentioned at paragraphs 549, 552, 565, second to last sentence, 572, 590 and 611, noting also portable memory in the form of RFID chip, as mentioned at paragraphs 324 and 235, for example, and
the acquisition unit (180) acquires the previous process data from the portable memory in which the previous process data is stored.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizushima et al (US 2013/0001039 A1) in view of Ono (US 2017/0169647 A1) and further in view of Nakashima (2019/0035198 A1).

Regarding Claim 8, Mizushima teaches the system as described above.  
Regarding Claim 8, Mizushima teaches a feeding unit (21), a read unit (25) and a storage unit (31, 33).

Regarding Claim 8, Mizushima does not expressly teach further comprising an acceptance judgement (unit) that judges whether to accept the paper sheet left between the feeding unit and the read unit are stored in the storage unit in a period after the operation of the feeding unit is stopped.

Regarding Claim 8, Mizushima does not expressly teach, but Ono teaches further comprising an acceptance judgement (unit), i.e., control unit (70), as mentioned at paragraphs 79-81 and as illustrated in figure 3, for example, that judges whether to accept the paper sheet left between the feeding unit, i.e., cash inlet shutter (13) and cash inlet (12), as illustrated in figures 1, 2a, 2b and 3, and the read unit, i.e., bill recognition unit (20), via sensing unit (82), as mentioned at paragraphs 79-81, for example.

Regarding Claim 8, Mizushima does not expressly teach, but Nakashima teaches judging whether paper sheets are stored in the storage unit, i.e., banknote cassettes (53, 54) and coin cassettes (153, 154), as illustrated in figure 3, noting the weight sensors (53a, 54a, 153a, 154a) senses the presence of the banknotes or coins in the respective cassette/storage unit, in a period after the operation of the feeding unit, i.e, banknote inlet (10) and coin inlet (110), as illustrated in figure 2, is stopped, noting that once the feeding units are stopped, the banknotes and coins continue to be processed until there are no more coins to be processed.

Regarding Claim 8, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided further comprising an acceptance judgement (unit) that judges whether to accept the paper sheet left between the feeding unit and the read unit, as taught by Ono, and are stored in the storage unit in a period after the operation of the feeding unit is stopped, as taught by Nakashima, in Mizushima’s paper sheet handling device for the purpose of tracking the position and status of banknotes through out the system from the inlet to  the storage units.  

Response to Arguments
Applicant’s arguments with respect to Claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Regarding Claim 1, Applicant asserts that Mizushima does not anticipate Applicant’s Claims 1 and 7 because “Claim 1 is amended to incorporate the subject matter that the transport control unit continues the operation of the transport unit until the paper sheets left between the second feeding unit and the second read unit are stored in the second storage unit”.  See Applicant’s Remarks received 5/26/22 at p. 9, last three lines.  
In response, it is noted that Mizushima’s paper sheet handling apparatus is necessarily designed to operate so that paper sheets/banknotes fed from a feeding unit, i.e., an inlet or a storage unit, operate through the transport unit (41) to continue to transport banknotes even after the last banknote has been fed from the source.  Therefore, Mizushima’s control unit continues to transport the banknotes away from the feeding unit/source of banknotes even after it has stopped so as to fully process the banknotes.  Note also that Jones’ apparatus operates in the same way.

Applicant asserts that Mizushima does not apply to Claims 1 or 7 because “the remaining number of sheets Z is maintained without performing subtraction, when it is judged not to accept the paper sheet”.  See Remarks at p. 10, lines 10-13.  However, first, Applicant’s Claim 1 recites both “with subtraction” and “without subtraction”, as mentioned at Claim 1, lines 38-42, for example.  Note that it would have been obvious to either subtract or add or maintain the remaining number of sheets in order to properly reconcile and balance the inventory of banknotes in the paper sheet handling device.  Mizushima expressly teaches this at figures 10a-10e, for example.  Note also that if the serial number is for some reason doubled in the records, it necessarily must be subtracted.  
Applicant asserts that the term “cleared” is equivalent to the term “maintained”.  However, these terms are not used in Applicant’s claims.  Additionally, Figures 10a-10e illustrates and teaches Applicant’s limitations, among other things.
Applicant further asserts that in Mizushima, the number of banknotes do not have to be constant, and instead, varies.  However, Applicant’s claims do not teach this limitation, that the banknotes are kept constant.  In fact, insomuch as Applicant’s claimed device maintains a constant amount of banknotes, Mizushima’s device does as well.  One of ordinary skill in the art would also have recognized to either add to or subtract from the amount sensed so as to maintain the amount at a balanced reconciled amount.  If this is what Applicant means concerning the term “constant”, then Mizushima has the same structure and function as Applicant’s device.  

In response to Applicant's argument that the claimed device has the effect described in paragraph 17, that “there is such an advantage that even if counting of the paper sheets is accelerated, the subsequent paper sheet is already fed is not rejected uselessly”, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Additionally, the effect described in paragraph 17 is not claimed. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that “there is such an advantage that even if counting of the paper sheets is accelerated, the subsequent paper sheet is already fed is not rejected uselessly”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Additionally, see figure 12, which shows the use of multiple storage cassettes, i.e., rejected banknote escrow unit (51), collection cassette (53), storage cassette (31) and dispensing unit (23) to transfer banknotes as Applicant asserts to be the difference, i.e., “continuing the operation until the paper sheets left between the second feeding unit and the second read unit are stored in the second storage unit”.
 See also Mizushima at paragraphs 110-113, which mentions as follows.
[0110] As a result, the banknotes may be transported in the identification process in the dispensing process as shown in FIG. 12, for example. Suppose that a command to dispense 20 banknotes from the storage cassette containing 135 banknotes is given. Then, when 10 banknotes are rejected in feeding the banknotes in the dispensing process, 20 normal banknotes are transported to the dispensing unit 23, and the 10 rejected banknotes are transported to the rejected banknote escrow unit 51. As described above, when 5 banknotes are additionally fed from the storage cassette 31 to set the target group for the identification process, the 5 banknotes are transported to the rejected banknote escrow unit 51. As a result, among 35 banknotes fed from the storage cassette 31, 20 banknotes are transported to the dispensing unit 23 (the outlet), and 15 banknotes including the rejected banknotes and the additionally fed banknotes are transported to the rejected banknote escrow unit 51. At this time, the storage cassette 31 stores 100 banknotes. The number of the rejected banknotes transported to the rejected banknote escrow unit 51 is uncertain when the rejected banknotes are overlapped or connected. However, the number of the rejected banknotes can be obtained by logical operation by subtracting the number of the banknotes transported to the outlet 231 from the number of the banknotes fed from the storage cassette 31.

[0111] When the banknotes are fed to set the target group even in the dispensing process, the target group is checked against the serial number list according to the procedure shown in FIGS. 11A-11B. Thus, the reference group is identified, and the banknotes stored in the storage cassette 31 are identified.

[0112] When the identification process in the dispensing process is finished, the banknotes stored in the rejected banknote escrow unit 51 are returned to the storage cassette 31, if necessary. In the example shown in FIG. 12, the 10 rejected banknotes are transported to the collection cassette 53 and stored therein, and the 5 additionally fed banknotes are transported to the original storage cassette 31 and stored therein as indicated by broken arrows. At this time, the storage cassette 31 stores 105 banknotes. The number of the rejected banknotes transported to the collection cassette 53 can be obtained by logical operation by subtracting the number of the banknotes returned to the storage cassette 31 from the number of the banknotes fed from the rejected banknote escrow unit 51.

[0113] In this example, as shown in FIG. 10A, the serial numbers are read while the banknotes are dispensed in the dispensing process, and the target group is set when the dispensing is finished. Different from this example, the serial numbers may not be read while the banknotes are dispensed in the dispensing process, and the banknotes may be fed for the identification process after the dispensing is finished. Specifically, after the dispensing process is finished, at least 5 banknotes may additionally be fed from the storage cassette 31 to set the target group. This advantageously reduces the load of the dispensing process, and reduces time required for the dispensing process. To set the target group of the serial numbers of 5 banknotes fed before and after the dispensing of the banknotes in the dispensing process is finished, the reading of the serial numbers may be started from the banknote which is fed earlier by the predetermined number than a period when the dispensing of the banknotes in the dispensing process is finished (when the target group is supposed to contain 5 serial numbers, the predetermined number is 1-4).

Emphasis provided.
Note also that rejected banknotes can be construed to be subtracted banknotes, and that it can be contemplated that depending upon the balancing requirements, only subtraction may be performed.  In the case where there is no discrepancy, no subtraction is used.

Therefore, Claims 1-8 remain rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Yin ‘732 is cited as teaching sensors arranged on a banknote conveying passage as mentioned at step 1, which detects the status of each banknote, as mentioned at step 2, for example, as illustrated in figure 3, for example.  

Ichikawa ‘159 is cited as teaching a set of sensors (91, 93, 94) as illustrated in figure 5, and a banknote conveying flowchart as illustrated in figure 10.

Horigome ‘888 is cited as teaching a banknote conveying flowchart at figures 7 and 10, and as further shown in figure 8, 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943. The examiner can normally be reached Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

August 23, 2022